Johnson, J.,
dissenting: I agree with the majority’s ruling that substantial competent evidence supported the Board’s finding of a work-related injury to Mathena’s right elbow. I disagree with the majority’s conclusion that Mathena’s simultaneous injuries, resulting in the partial loss of use of both arms, is not compensable as a disability to the body as a whole.
The majority appears to find that the parallel limb simultaneous injury rule propounded in Honn v. Elliott, 132 Kan. 454, 295 Pac. 719 (1931), and its progeny survives the Supreme Court’s decision *965in Pruter v. Larned State Hospital, 271 Kan. 865, 26 P.3d 666 (2001), when it states that “[t]he Pruter court held that when simultaneous injuries cause substantial impairment to parallel limbs then disability should be calculated based on a whole body injury.” I read Pruter as departing from an emphasis on the parallelism of the injuries.
The Pmter opinion specifically discussed Wammack v. Root Manufacturing Co., 184 Kan. 367, 336 P.2d 441 (1959), where simultaneous injuries to both thumbs were compensated as two scheduled injuries. Pruter noted that Wammack distinguished Honn based upon the body part involved. Specifically, in Honn, R.S. 1923, 44-510(3)(a) (1930 Supp.) “made compensation for dual injuries to the feet compensable 'on the basis of total disability,’ ” whereas in Wammack the injured thumbs were not included in that statutory provision on total disability. (Emphasis added.) Pruter, 271 Kan. at 870. Subsequently, the court observed that the Supreme Court had “consistently found that two simultaneous scheduled injuries do not necessarily result in a whole body disability” and that “[t]he statutory schedule does not purport to provide compensation for two of any one body part, except both ears.” 271 Kan. at 875.
As the majority notes, Pmter discussed and interpreted the 1959 amendment to the total disability statute, K.S.A. 44-510c(a)(2), which provides in relevant part: “Loss of both eyes, both hands, both arms, both feet, or both legs, or any combination thereof, in the absence of proof to the contrary, shall constitute a permanent total disability.” (Emphasis added.) Pmter found that “the legislature intended that the combined loss of any of the listed members (eye, hand, arm, foot, leg) raises a presumption that the injured worker suffered permanent total disability.” 271 Kan. at 875. The opinion went on to find that the proof of the relatively minor nature of Pruter’s injuries, i.e., 7% functional impairment to the body as a whole, together with evidence that she returned to her former position earning a comparable rate of pay, obviously constituted proof that Pruter was not suffering a permanent total disability, as that condition is defined in K.S.A. 44-510c(a)(2). 271 Kan. at 875-76.
*966Thus, the Pruter opinion seems to suggest that dual injuries to body parts contained in the schedules are to be compensated according to the applicable K.S.A. 44-5lOd schedules unless both injured body parts are listed in K.S.A. 44-510c(a)(2), i.e., an eye, hand, arm, foot, or leg. If both injured body parts are listed in K.S.A. 44-510c(a)(2), then the worker is presumed to be permanently and totally disabled, in the absence of proof to the contrary. However, if there is evidence contradicting that the worker has been rendered “completely and permanently incapable of engaging in any type of substantial and gainful employment,” as required for permanent total disability under K.S.A. 44-510c(a)(l), then we return to the schedules to calculate compensation rather than analyzing the circumstances as a permanent partial disability.
Obviously, the legislature’s intent was to remove from the schedules dual, simultaneous injuries resulting in the loss of both arms. Those injuries are sent to the arena of whole body disability by establishing a presumption of permanent total disability. One might find it counterintuitive to say that the legislature intended to send the injuries back to the schedules, if there is evidence that the impairment is slighdy less than total. Once the focus has shifted to a whole body impairment analysis, it is more logical to remain there, even if the disability falls short of total. Further, analyzing the less than total disability occasioned by the loss of both arms under the permanent partial disability statute provides for a differentiation between the slightly impaired Pruter and the much more seriously disabled Mathena. The schedules would apparently treat them the same.
Notwithstanding the foregoing editorialization, we are duty bound to follow Supreme Court precedent. See Pruter v. Larned State Hospital, 28 Kan. App. 2d 302, 312, 16 P.3d 975 (2000), aff'd 271 Kan. 865, 26 P.3d 666 (2001). Therefore, if Pruter abrogates the Honn rule, which the opinion’s rationale appears to do, the majority would be correct in its result. However, Pruter does not say that it is overruling Honn, but, to the contrary, specifically says that the Honn rule of exception to scheduled compensation is to be narrowly construed. Pruter, 271 Kan. at 873. Presumably, if we *967are to narrowly construe the Honn rule, it must still retain some viability. Under that rule, the Board should be affirmed.
I simply disagree with the majority’s conclusion that Mathena’s injuries to her left shoulder and right hand and elbow are more akin to Pruter’s right arm and right leg injuries than to Honn’s injuries to both feet. The majority suggests that Mathena’s left shoulder injury and her right elbow and hand injuries are not injuries to parallel limbs. One would perceive that it makes scant difference to Mathena that she cannot perform work with her right arm because of an elbow injury and cannot perform work with her left arm due to a shoulder injury. The bottom line is that she has lost the use of both arms. Perhaps one can perceive of a work task that could be performed by an arm impaired by an elbow and hand dysfunction which could not be performed by an arm impaired at the shoulder, but none comes readily to mind.
The majority is persuaded by the distinction in the scheduled compensation between arm loss that includes the shoulder joint and one that does not include the shoulder. See K.S.A. 44-510d(a)(13). The schedule, however, contemplates a single injury. As Pruter suggested, the schedules do not purport to provide compensation for two of any one body part, such as arms. See 271 Kan. at 875. Where the statutes talk about dual injuries, reference is made to the loss of two arms, without distinguishing whether the use loss is caused by the shoulder joint or the elbow joint. See K.S.A. 44-510c(a)(2). The majority’s narrow interpretation of the Honn rule as requiring the loss of use of parallel joints, rather than limbs, circumvents rather than effectuates the policy and intent of the legislature. I would affirm the Board.